USCA11 Case: 21-11100    Date Filed: 08/02/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11100
                 Non-Argument Calendar
                ____________________

PAUL A. PALMER, JR.,
                                           Plaintiff-Appellant,
versus
CVS PHARMACY INC. et al.,


                                                  Defendants,


GEORGIA CVS PHARMACY LLC,


                                         Defendant-Appellee.
USCA11 Case: 21-11100             Date Filed: 08/02/2022         Page: 2 of 5




2                          Opinion of the Court                       21-11100

                        ____________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                D.C. Docket No. 1:19-cv-03178-SDG
                      ____________________

Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
        Paul Palmer injured his knee when he tripped over the coun-
ter at an Atlanta-area CVS. He sued CVS for negligence based on
a premises-liability theory under Georgia law. He also moved for
sanctions because, he claimed, CVS “fail[ed] to preserve evidence
in its original form.” The district court granted CVS’s motion for
summary judgment and denied Palmer’s motion for sanctions.
Palmer, proceeding pro se, appeals. We affirm. 1




1 Palmer also contends that his due-process rights were violated. But because
he raises that issue for the first time on appeal, we need not address it. Access
Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1332 (11th Cir. 2004). He
also asserts that the district court erred when it awarded CVS attorneys’ fees.
However, there is no fee award included in the district court’s order granting
summary judgment—nor did CVS seek fees in its motion for summary judg-
ment. See Doc. 80 at 17 (District Court’s Order Granting Summary Judg-
ment); Doc. 51-1 at 13 (CVS’s Brief in Support of Motion for Summary Judg-
ment). Like the due-process issue, then, Palmer’s challenge to the nonexistent
fee award is not properly before us. See Access Now, 385 F.3d at 1332.
USCA11 Case: 21-11100             Date Filed: 08/02/2022         Page: 3 of 5




21-11100                   Opinion of the Court                               3

                                       I
       Under Georgia law, “[w]hen a premises liability cause of ac-
tion is based on a ‘trip and fall’ or ‘slip and fall’ claim”—as is
Palmer’s—the plaintiff must demonstrate two elements: (1) that
“the defendant had actual or constructive knowledge of the hazard;
and (2) [that] the plaintiff, despite exercising ordinary care for his
or her own personal safety, lacked knowledge of the hazard due to
the defendant’s actions or to conditions under the defendant’s con-
trol.” American Multi-Cinema, Inc. v. Brown, 679 S.E.2d 25, 27–28
(Ga. 2009) (citations omitted). 2 But, as a “threshold question,” the
plaintiff must first demonstrate that “a hazardous condition exists.”
Drew v. Istar Fin., Inc., 661 S.E.2d 686, 689 (Ga. App. 2008). Be-
cause Palmer cannot establish a genuine issue of material fact as to
the existence of a hazardous condition, we affirm summary judg-
ment for CVS.
        Palmer contends that the CVS counter presented a hazard-
ous condition because it “was loose, protrud[ed] out and below
knee level and [was] not in [his] plain view.” But that bare assertion
is insufficient to establish a fact question about whether the counter
constituted a hazardous condition. Palmer has not, for example,
provided any “expert affidavit about the construction” of the

2We review the district court’s order granting “summary judgment de novo
and apply the same legal standard used by the district court, drawing all infer-
ences in the light most favorable to the non-moving party and recognizing that
summary judgment is appropriate only where there are no genuine issues of
material fact.” Smith v. Owens, 848 F.3d 975, 978 (11th Cir. 2017).
USCA11 Case: 21-11100              Date Filed: 08/02/2022         Page: 4 of 5




4                          Opinion of the Court                        21-11100

counter “or any evidence that [CVS] violated any rules, ordinances,
or standards pertaining to the structure.” Cohen v. Target Corp.,
567 S.E.2d 733, 735 (Ga. App. 2002). Because Palmer has failed to
provide evidence supporting his assertion that the counter was a
hazardous condition, summary judgment was appropriate. 3
                                        II
       Next, Palmer contends that the district court abused its dis-
cretion when it denied his motion for sanctions.4 On a spoliation-
of-evidence claim, the party seeking sanctions bears the burden of
proof. See Eli Lilly & Co. v. Air Express Int’l USA, Inc., 615 F.3d
1305, 1318 (11th Cir. 2010). That includes, of course, establishing
that spoliation—the destruction or significant alteration of evi-
dence—occurred. See West v. Goodyear Tire & Rubber Co., 167
F.3d 776, 779 (2d Cir. 1999); see also Spoliation, Black’s Law Dic-
tionary (11th ed. 2019).


3 Separately,  even if the counter constituted a hazardous condition, summary
judgment was warranted because it was open and obvious, as the district court
found. In Georgia, when a hazard is “static” and “nothing obstructs the in-
vitee’s ability to see the static condition, the proprietor may safely assume that
the invitee will see it and will realize any associated risks.” D’Elia v. Phillips
Edison & Co., 839 S.E.2d 721, 724 (Ga. App. 2020) (quotation omitted). The
counter on which Palmer tripped was painted red, unobstructed, and static.
Thus, even if it was a hazard, it was open and obvious. Summary judgment
was appropriate on that ground alone. See id.
4“We review the district court’s decision regarding spoliation sanctions for
abuse of discretion.” Flury v. Daimler Chrysler Corp., 427 F.3d 939, 943 (11th
Cir. 2005).
USCA11 Case: 21-11100         Date Filed: 08/02/2022    Page: 5 of 5




21-11100               Opinion of the Court                         5

        Apart from bald assertions, Palmer has provided no evi-
dence to support his allegation that CVS altered the videotape of
his slip-and-fall incident. He thus failed to carry his burden and the
district court did not abuse its discretion when it denied his motion
for sanctions.
       AFFIRMED.